United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 29, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-20443
                         Summary Calendar



KENNETH A. HINTON,

                                    Plaintiff-Appellant,

versus

KENNETH L. LAY; ANDREW FASTOW;
J. CLIFFORD BAXTER, Estate; ENRON CORP.,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-591
                      --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kenneth Hinton, federal prisoner # 17746-016, appeals the

district court’s FED. R. CIV. P. 41(b) dismissal of his complaint

of fraud and breach of fiduciary duty by the defendants.       Hinton

contends that he complied with two of the district court’s orders

to file a more definite statement and that the district court’s

dismissal of his complaint under Rule 41(b) was an abuse of



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20443
                                -2-

discretion.   He also challenges the district court’s denial of

his motion to be joined in a multidistrict action against Enron.

     Our review of the record reveals that the district court did

not err or abuse its discretion when it dismissed Hinton’s

complaint following his failure to respond to two orders for him

to show cause.   See McCullough v. Lynaugh, 835 F.2d 1126, 1127

(5th Cir. 1988); McNeal v. Papasan, 842 F.2d 787, 792 (5th Cir.

1988).   The district court’s denial of Hinton’s motion to be

joined in the multidistrict suit against Enron was also not

error.

     AFFIRMED.